DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.

Claim Objections
Claims 10, 14, 16 are objected to because of the following informalities:  
“a comparison of the power forwarded and/or an amount of power forwarded to a particular power receiving device with a respective overpower threshold” in the last 3 lines of claim 10 needs to be replaced with “a comparison of the power forwarded and/or the amount of power forwarded to the particular power receiving device with the respective overpower threshold” for clarity, consistency, and to avoid interpretation of an amount of power forwarded, a particular power receiving device, and a respective overpower threshold – that are in addition to those recited in lines 3-4 of claim 10;
“monitoring the power forwarded” in line 11 of claim 14 needs to be replaced with “monitoring the power forwarded during the standby mode” for clarity, consistency with the specification, and to avoid improper antecedent basis;
“wherein the controlling the switching, includes switching to the ON-state” in line 13 of claim 14 needs to be replaced with “wherein the controlling the switching includes switching to the ON-state” for clarity and to make sense;
“the medium comprising: receiving…” in lines 4-5 of claim 16 needs to be replaced with “the method comprising: receiving…” to make sense;
“monitoring the power forwarded” in line 13 of claim 16 needs to be replaced with “monitoring the power forwarded during the standby mode” for clarity and consistency with the specification, and to avoid improper antecedent basis;
“wherein the controlling the switching, includes switching to the ON-state” in line 15 of claim 16 needs to be replaced with “wherein the controlling the switching includes switching to the ON-state” for clarity and to make sense.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “A power providing device…comprising” in lines 1-2 and “a processor arranged (1) to receive in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power, (3) to forward the operation or standby power received to one or more power receiving devices, (4) to control the operation power unit to switching between an ON-state and an OFF-state, and (5) to monitor the power forwarded by sampling said power at a periodic rate, and wherein the power control unit adjusts the periodic rate based upon sampling results, wherein the processor controls the switching to the ON-state when an increase of the power forwarded is detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode” in lines 3-14.  There is no disclosure of a processor that is arranged to perform functions (1)-(5) of claim 1.
Paragraph [0097] of Patent Application Publication US 2018/0239407 A1 (i.e. page 15, lines 14-17 of the specification) discloses “A single processor, device or other unit may fulfill the functions of several items recited in the claims. The mere fact that certain measures are recited in mutually different dependent claims does not indicate that a combination of these measures cannot be used to advantage”.
The above citation is not specific as to which of the several items has/have its/their function/functions fulfilled by the processor.  
Specifically, the specification does not disclose the processor being arranged (1) to receive in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power, (3) to forward the operation or standby power received to one or more power receiving devices.  
One of ordinary skills in the art would interpret “a processor arranged to (1) to receive, in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power” as the processor receiving operation power or standby power - for its own operation. 
One of ordinary skills in the art would also interpret “a processor arranged…(3) to forward the operation or standby power received to one or more power receiving devices” as forwarding the received operation power or received standby power (for the processor own operation) to one or more power receiving devices.  There is no disclosure in the specification of a processor forwarding the received operation power or received standby power (for the processor own operation) to one or more power receiving devices.
Claims 1-13 fail to comply with the written description requirement because they contain subject matter which was not described in the specification with sufficient details to reasonably convey to one skilled in the relevant art that the applicant, at the time the application was effectively filed, had possession of the claimed invention – as indicated above.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “A power providing device…comprising” in lines 1-2 and “a processor arranged (1) to receive in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power, (3) to forward the operation or standby power received to one or more power receiving devices, (4) to control the operation power unit to switching between an ON-state and an OFF-state, and (5) to monitor the power forwarded by sampling said power at a periodic rate, and wherein the power control unit adjusts the periodic rate based upon sampling results, wherein the processor controls the switching to the ON-state when an increase of the power forwarded is detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode” in lines 3-14. 
One of ordinary skills in the art would interpret “a processor arranged to (1) to receive, in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power” as the processor receiving operation power or standby power - for its own operation. 
One of ordinary skills in the art would also interpret “a processor arranged…(3) to forward the operation or standby power received to one or more power receiving devices” as forwarding the received operation power or received standby power (for the processor own operation) to one or more power receiving devices.  
Claims 1-13 fail to comply with the enablement requirement because a processor, as is understood by one of ordinary skills in the art, cannot be arranged (3) to forward the received operation power or received standby power (for its own operation) to one or more power receiving devices.  
Claims 1-13 also fail to comply with the enablement requirement because a processor, as is understood by one of ordinary skills in the art, cannot be arranged (3) to forward the received operation power or received standby power to one or more power receiving devices.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2008/0191558 A1) in view of Döbbeler et al. (US 2011/0007773 A1).
As per claim 14, Azuma teaches a method (FIG. 5) of providing power to a plurality of power receiving devices (31a, 31b – FIG. 2) by a power providing device (21, FIG. 2), the method comprising the steps of:
receiving, in an operation mode of the power providing device, operation power from an external operation power source (AC for client device 21 – FIG. 2; [0036], lines 5-9; 212, FIG. 2),
receiving, in a standby mode of the power providing device, standby power from a standby power source using an incoming port (PSE 114, FIG. 2; [0031], lines 3-10; 2111 and CA1 of FIG. 4 suggest an incoming port), the standby power being lower than the operation power ([0044]-[0045]; [0048], lines 4-13; [0050], lines 5-6; [0025]; [0036]-[0037]),
forwarding the operation or standby power received to one or more power receiving devices (FIG. 2; [0036]-[0037]; 214, FIG. 2),
controlling the switching between an ON-state and an OFF-state ([0045], lines 4-8; [0050], lines 5-24; 2112, 2114 – FIG. 4), and
monitoring the power forwarded during the standby mode, wherein the controlling the switching includes switching to the ON-state when an increase of the power forwarded detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode ([0050], lines 2-24; S103-S104, FIG. 5; predetermined detection threshold is predetermined upper level of power supplied by way of cable CA1).
Azuma does not teach monitoring the power forwarded during the standby mode using a sampling technique whereby the sampling period is adjusted based upon sampling results.
Döbbeler teaches choosing a higher sampling rate to detect quicker current change over time with corresponding accuracy ([0044], lines 8-11).  Döbbeler therefore suggests detecting an increase of a power over a predetermined monitoring period by sampling the power at a periodic rate and adjusting the periodic rate based upon the sampling results indicating a quicker increase in power and a quicker current change to obtain better accuracy – hence using a sampling technique whereby the sampling period is adjusted based upon sampling results to obtain better accuracy. 
Döbbeler would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to monitor the power forwarded during the standby mode - using a sampling technique whereby the sampling period is adjusted based upon sampling results to obtain better accuracy.
As per claim 16, the claim generally corresponds to claim 14 and is rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: November 15, 2021